Citation Nr: 1758729	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and daughter


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Air Force Reserve from December 1969 to April 1970.  He also had subsequent periods of ACDUTRA with the Air Force Reserve between 1970 and 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied service connection for PTSD.

In September 2017, the appellant and his wife and daughter testified at a video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In light of the evidence discussed below, indicating other psychiatric diagnoses, the issue of service connection for PTSD has been recharacterized more broadly on the title page to encompass any diagnosed acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that he has a current psychiatric disorder related to flying missions in aircrafts with major maintenance problems (ranging from losing engines over water to blowing tires on landing) during his ACDUTRA service with the Air Force Reserve.  While the appellant has identified all of these flying missions, collectively, as a stressor that caused his current psychiatric disorder, he has also specifically pointed to the following two events as stressors: a September 1972 flying mission in which the door of the aircraft popped opened, and he experienced a rapid explosive decompression of the aircraft; and a December 1972 flying mission in which he experienced another rapid decompression of the aircraft. 

In connection with this claim, the appellant submitted a February 2011 statement, in which a private physician stated that the appellant had been diagnosed with PTSD by her office, and that "I have reviewed the veteran's service medical records and feel that condition is related to the current diagnosis."  In addition, in September 2011, the appellant underwent a VA contracted examination by a doctor, and the doctor found that the appellant did not meet the diagnostic criteria for PTSD.  Moreover, during the September 2017 Board hearing, the appellant's representative stated that he had a new letter from the appellant's doctor that explained that the appellant had been under her care for quite some time for PTSD and other psychiatric disorders.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a) provides that, if the diagnosis of a mental disorder does not conform to DSM-5 or is not supported by the findings on an examination report, the report must be returned to the examiner to substantiate the diagnosis.  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

Based on the foregoing, the evidence of record does not clearly resolve the question as to whether the appellant has a current diagnosis of PTSD and/or another acquired psychiatric disorder.  In this regard, the Board notes that, although the above-mentioned medical professionals are doctors, they do not appear to be mental health professionals.  Cf. Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD).  In addition, none of the above-mentioned medical professionals addressed whether the appellant's currently diagnosed psychiatric disorder(s) was linked to his ACDUTRA service, to specifically include his claimed stressors.

Consequently, under these circumstances, the Board finds that outstanding questions as to current diagnosis and etiology in connection with the claim on appeal remains, and a remand is necessary in order to obtain further medical opinion from a psychiatrist or psychologist.

As previously mentioned, during the September 2017 Board hearing, the appellant's representative stated that he had a new letter from the appellant's doctor explaining that the appellant had been under her care for quite some time for PTSD and other psychiatric disorders.  Also, during this hearing, the appellant's representative stated that he had a new stressor statement from the appellant as well as statements from his children.  However, these documents do not appear in the claims file.  Therefore, on remand, the AOJ should also request a copy of these documents from the appellant and his representative.  If the Board is in error and these documents are already associated with the claims file, the Board apologizes for the error and requests that the AOJ prepare a memorandum for the record identifying the location of these documents.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appellant and his representative a copy of the following documents mentioned during the September 2017 Board hearing: the new letter from the appellant's doctor explaining that the appellant had been under her care for quite some time for PTSD and other psychiatric disorders; the appellant's new stressor statement; and statements from the appellant's children.  If the Board is in error and these documents are already associated with the claims file, the Board apologizes for the error and requests that the AOJ prepare a memorandum for the record identifying the location of these documents.

2.  Obtain an opinion from a psychiatrist or psychologist as to the nature and etiology of the appellant's current psychiatric disorder(s).  (A VA examination should not be scheduled unless it is deemed necessary by the designated psychiatrist or psychologist.)  The claims file must be sent to the designated psychiatrist or psychologist for review.

The psychiatrist or psychologist should first identify all psychiatric disorders currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

The psychiatrist or psychologist should indicate whether the appellant meets, or at any time pertinent to the current claim (even if now asymptomatic or resolved), has met, the diagnostic criteria for PTSD.

If the appellant meets or has met the diagnostic criteria for PTSD, the examiner should (a) clearly identify the stressor(s) upon which such diagnosis is based; and (b) comment upon the link, if any, between the stressor(s) and the appellant's current symptomatology.

For each psychiatric disorder other than PTSD identified above, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in or is otherwise related to his ACDUTRA service, to include the appellant's claimed stressors.

A complete rationale should accompany any opinion provided.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




